In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Queens County (Strauss, J.), dated July 14, 2009, which denied his motion, inter alia, for a downward modification of his child support obligation set forth in the parties’ stipulation dated September 25, 2005, and granted the defendant’s cross motion for an award in the sum of $6,868 for certain school tuition arrears.
Ordered that the appeal from so much of the order as denied that branch of the plaintiffs motion which was for a downward modification of his child support obligation set forth in the parties’ stipulation is dismissed; and it is further,
Ordered that the order is affirmed insofar as reviewed, with costs.
The appeal from so much of the order as denied that branch of the plaintiffs motion which was for a downward modification of his child support obligation set forth in the parties’ stipulation must be dismissed because the right of direct appeal from that portion of the order terminated with the entry of a judgment on December 22, 2009, in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from that portion of the order are brought up for review and have been considered on the appeal from that judgment (see CPLR 5501 [a] [1]; Baker v Baker, 83 AD3d 977 [2011] [decided herewith]).
Under the terms of the parties’ stipulation, the plaintiff was in arrears in the sum of $6,868 for certain school tuition payments. Accordingly, the Supreme Court properly granted the defendant’s cross motion (see Greenberg v Greenberg, 37 AD3d 410, 412 [2007]).
The plaintiffs remaining requests for relief are either without *977merit or not properly before this Court. Angiolillo, J.P., Florio, Belen and Austin, JJ., concur.